Citation Nr: 0003595	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-06 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected left 
ankle disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral degenerative disc disease with spondylolisthesis 
and L5-S1 herniated intravertebral disc as secondary to 
service-connected left ankle disability.

3.  Entitlement to an increased evaluation for residuals of a 
left ankle sprain, status post lateral ankle stabilization, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased evaluation for right knee 
chondromalacia, currently evaluated as 10 percent disabling, 
based on the disagreement with the August 1996 initial award.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1989.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

At the veteran's July 1999 central office hearing before this 
Member of the Board, she advised that she was withdrawing her 
claims of entitlement to an earlier effective date for 
service connection for a right knee disability and for an 
extension of paragraph 30 benefits beyond May 1, 1995.  
Accordingly, these issues are no longer before the Board for 
consideration.  

The issue on the title page with respect to the veteran's 
service-connected right knee disorder, has been rephrased to 
comply with the U.S. Court of Appeals for Veterans Claims 
(Court) recent holding that there is a distinction between an 
appeal of an original rating award and a claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999).

The Board notes that the RO has characterized the issue on 
appeal regarding the veteran's back disorder as entitlement 
to service connection for a back disorder.  However, this 
claim was denied in March 1994 and the veteran did not submit 
a timely substantive appeal.  The Board has a duty, under 
applicable law, to address the "new and material evidence" 
requirement in this claim.  If the Board finds that no new 
and material evidence has been submitted, the merits of the 
claim may not be considered.  Barnett v. Brown, 8 Vet. App. 
1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The claim of entitlement to service connection for an 
acquired psychiatric disorder is plausible.

3.  The veteran's claim for service connection for 
lumbosacral degenerative disc disease was denied in a March 
1994 rating decision; the veteran did not timely appeal that 
decision.

4.  The evidence received since the March 1994 denial 
includes evidence, which is not duplicative or cumulative of 
evidence previously of record and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim and upon such consideration it is determined that 
the lumbosacral degenerative disc disease is caused by the 
service-connected left ankle disability.

5.  The veteran's residuals of a left ankle sprain, status 
post lateral ankle stabilization, have resulted in no more 
than marked limitation of motion.

6.  The veteran did not file a substantive appeal on the 
issue of an increased evaluation for right knee 
chondromalacia within one year of notice of the rating 
decision or within 60 days of the Statement of the Case 
addressing this issue.


CONCLUSIONS OF LAW

1.  The claim for service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. 
§ 5107(a)(West 1991).

2.  New and material evidence to reopen the veteran's claim 
for service connection for lumbosacral degenerative disc 
disease with spondylolisthesis and L5-S1 herniated 
intravertebral disc has been submitted, and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)(1999).

3.  The veteran's lumbosacral degenerative disc disease with 
spondylolisthesis and L5-S1 herniated intravertebral disc has 
been aggravated by his service-connected left ankle 
disability.  38 C.F.R. § 3.310 (1999); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

4.  The criteria for a disability rating in excess of 20 
percent for residuals of a left ankle sprain, status post 
lateral ankle stabilization have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5271 (1999).

5.  The veteran did not file a timely appeal with the issue 
of an increased evaluation for right knee chondromalacia.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 19.32, 20.200, 
20.202 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect 6 weeks of 
inpatient treatment for alcoholism beginning in May 1982.  In 
March 1983, the she underwent individual therapy to explore 
unresolved family.  VA outpatient treatment records reveal 
treatment for left sciatica in September 1983.  From November 
1984 through February 1985, she was seen for complaints of 
low back pain and gluteal strain.  She was initially 
diagnosed with resolving lumbosacral strain and questionable 
minimal spondylolisthesis with spondylolysis and later 
diagnosed with mechanical back pain and participated in 
"back school."  In April 1985, the veteran was prescribed a 
lumbosacral corset.  A June 1985 progress noted improvement 
in the back pain.  At the time of her July 1989 discharge 
examination, the veteran's spinal and psychiatric evaluations 
were normal.  

During her June 1990 VA examination, the veteran reported low 
back pain in 1984 that gradually resolved.  She reported 
current occasional back soreness.  The examiner found no 
tenderness or spasm, deformity or abnormal alignment in the 
veteran's lumbosacral spine.  She had full range of motion in 
her lumbosacral spine.  The examiner diagnosed residuals of 
low back injury that were occasionally symptomatic but noted 
that no abnormalities were noted at the time of the 
examination.  

VA treatment records, dating from June 1992 to December 1993 
show treatment for depression and low back strain.  June and 
July 1992 VA treatment records show that the veteran was 
treated for major depression subsequent to her recent 
divorce.  She had been involved in an abusive relationship 
and her symptoms began shortly after her daughter's birth in 
1989.  In July 1992, major depression, since episode, was 
diagnosed.  In October 1993, she was diagnosed with chronic 
back strain.  A December 1993 mental health clinic progress 
note included the diagnosis of dysthymic disorder.  

A December 1993 VA orthopedic examination report indicates 
that the veteran gave a history of back pain inservice in 
1983 that resolved.  She expressed complaints of current back 
pain with occasional tightening of the posterior thigh on the 
left.  X-ray studies of the low back showed grade I 
spondylolisthesis and disc space narrowing at L5-S1.  The 
examiner diagnosed degenerative disc disease (DDD) with no 
manifestation of sciatica at that time.

A March 1994 rating decision denied service connection for 
DDD of the lumbar spine.  

VA treatment records dating from March 1994 to May 1995, show 
that the veteran sought treatment for various complaints.  
March and May 1994 mental health progress notes show that she 
continued to seek psychiatric treatment.  In December 1994, 
she underwent surgery to stabilize her left lateral ankle.  
VA X-ray studies of the veteran's left ankle, conducted in 
April 1995, found no evidence of fracture or dislocation at 
that time.  From February to May 1995, she underwent physical 
therapy to increase the range of motion of her left ankle as 
well as its strength.  A May 1995 progress note diagnosed 
with dysthymia and major depression.

An April 1995 rating decision granted a 100 percent 
evaluation for the veteran's left ankle sprain pursuant to 
the provisions of 38 C.F.R. § 4.30, and effective from 
December 27, 1994 to March 31, 1995.  Commencing April 1, 
1995, the veteran's left ankle sprain rating was again 
resumed at the former 10 percent rating.

In May 1995, the veteran submitted a notice of disagreement 
with the March 1994 rating decision which denied service 
connection for a low back disorder.  At that time she also 
raised the issue of entitlement to an increased evaluation 
for her left ankle disability.  

In a June 1995 statement, the veteran's brother, a dentist, 
related that he personally noticed a significant change in 
her physical well being and mental attitude since 1985 after 
an ankle injury led to inactivity and subsequent weight gain 
and a progressive deterioration of her physical and mental 
condition which had led to lower back problems and 
depression.  He believed that these conditions had been 
caused by the veteran's inservice left ankle injury.  

During a June 1995 evaluation at the Washington University 
Medical Center Orthopaedic Surgery unit, the veteran related 
a long history of low back pain since 1983 in service.  The 
examiner noted a small amount of DDD at the L5-S1 level and 
some facet arthrosis.  It was not felt that she had a disc 
herniation.  Physical therapy was recommended.  The 
impression was that she had low back pain. 

Vilary P. Blair, III, M.D., in a July 1995 evaluation, noted 
the veteran's December 1994 left ankle surgery and subsequent 
corticosteroid injections on two occasions, for temporary 
relief of pain.  The physician also noted that the veteran 
had no subtalar motion and that the ankle was fixed in 
approximately five degrees of valgus.  She had fairly normal 
ankle motion without evidence of tenderness, although 
tenderness was noted over the lateral edge of the subtalar 
joint and with any attempt at motion of that joint.  Although 
X-ray evidence did not show such changes at that time, the 
examiner's impression was rigid subtalar joint with probable 
arthritic change.  Dr. Blair recommended a computed 
tomography scan (CT) of the veteran's left ankle and subtalar 
joint be conducted.  

An August 1995 VA CT scan of the left ankle showed that the 
talotibial and talofibular joint spaces were well-preserved 
without evidence of fracture, arthritic changes or other 
abnormalities.  The study was considered normal.

The August 1995 report of a VA orthopedic examination shows 
that the veteran gave a history of having fallen on one 
occasion since her December 1994 left ankle surgery.  At the 
time of the examination she was wearing a splint and 
continued to have physical therapy one time a week.  Because 
of complaints of persistent pain, a recent bone scan showed 
some radioactive tracer uptake at the left lateral malleus, 
that the radiologist noted was normal 6-12 months post trauma 
or surgery.  The examiner observed that the veteran walked 
with a left limp with and without her left ankle splint.  She 
had some decreased elevation of the left heel.  There was no 
evidence of crepitus or effusion.  The left ankle eversion 
was 18 degrees.  Left ankle inversion was 20 degrees and 
dorsiflexion 30 degrees.  Plantar flexion of the left ankle 
was 12 degrees.  The examiner diagnosed a history of 
recurrent left ankle sprains with ligament instability, left 
lateral ankle stabilization with symptomatic residuals and 
decreased range of motion.  The veteran's claims file was not 
available to the examiner at the time of the examination.

Although an August 1995 VA X-ray of the lumbosacral spine was 
normal, an August 1995 VA magnetic resonance imaging (MRI) 
scan of the veteran's low back shows an impression of lower 
lumbar spondylosis with tiny or small herniation of the L2-3, 
L3-4 and L4-5 discs.  A September 1995 shoe clinic note 
included evaluation for molded shoes with a brace for left 
ankle stabilization.

An October 1995 rating decision extended the veteran's 100 
percent evaluation for convalescence to April 30, 1995 and 
increased her left ankle rating to 20 percent effective May 
1, 1995.

The January 1996 report of a VA orthopedic examination shows 
that the veteran's complaints with regard to her low back 
disability and her belief that it was secondary to her left 
ankle disability.  The examiner noted that the claims file 
was not available for review.  Objectively, she walked with a 
cane and limped on the right secondary to left ankle pain.  
She wore a "Swede-O" brace on her ankle and was awaiting 
special orthopedic shoes.  She had muscle strength of 5/5 in 
both lower extremities.  The examiner diagnosed muscle spasm 
of the lumbar spin and spondylosis with small herniation L2-
3, L3-4 and L4-5 disc.  The examiner opined that the ankle 
problem did not cause the veteran's low back pain and 
indicated that it had a spontaneous beginning.

The veteran's VA treating physician, in a January 1996 
memorandum, noted that the December 1994 reconstructive left 
ankle surgery.  The veteran's postoperative course required 
extensive physical therapy and prosthetic shoes.  She had 
been responding well to the treatment plan until a December 
1995 fall when she injured her right knee and reinjured her 
left ankle.  The examiner noted that while the ankle was 
stable it would again require a six-week physical therapy 
protocol.

A March 1996 VA orthopedic examiner diagnosed DDD of the 
lumbosacral spine with sciatica like syndrome to the left 
lower extremity.  The examiner offered no opinion as to the 
etiology of the veteran's low back disability.

At the time of her March 1996 VA orthopedic examination of 
the ankle, the veteran indicated that her left ankle easily 
inverted.  The examiner was unable to elicit any left ankle 
instability in supination and pronation because of the 
veteran's complaints of pain.  There was 7 degrees of left 
ankle supination and 10 degrees pronation, 20 degrees 
dorsiflexion and 20 degrees plantar extension.  There was 
increased sensitivity to pin prick to the surgical scar and 
along the 4th and 5th metatarsal bones which the examiner 
opined was cutaneous neuropathy from the surgery.  The 
examiner diagnosed residuals status post left ankle surgery 
and DDD of the lumbosacral spine with sciatica like syndrome 
to the left lower extremity.  The examiner offered no opinion 
as to the etiology of the veteran's low back disability.

During her May 1996 personal hearing, the veteran testified 
that subsequent to her December 1994 left ankle surgery, she 
continued to fall and did not believe the condition had 
improved.  She stated that she fell approximately every two 
to two and a half months and that she wore a left ankle brace 
and special orthopedic shoes and went to physical therapy two 
times a week for the left ankle.  She took several 
medications, including Percocet, for pain that left her 
"zoned out."  She felt the March 1996 VA examination was 
inadequate and stated the examiner laughed at her.  She 
believed that she had depression as a result of her left 
ankle injury and stated that she took Prozac and a 
tranquilizer to sleep at nights.  A family friend, who had 
known her for approximately twenty years stated that she was 
not depressed prior to her surgery and that she had become 
isolated and forgetful since then.  It was his opinion that 
she was depressed as a result of the pain and use of 
medications.  

In a June 1996 addendum to the March 1996 VA orthopedic 
examination, the examiner noted that the veteran was now 
walking without a cane and that her left ankle dorsiflexion 
was 30 degrees and equal to that of her right ankle.  Plantar 
extension was 20 degrees.  There were only 5 degrees of left 
ankle supination and 12 degrees of pronation.  The examiner 
was unable to elicit any lateral instability or Drawer's 
sign.  The examiner diagnosed lumbar spondylosis with 
herniation, L2-3, 3-4 and 4-5 and opined that it was not 
caused by the left ankle condition.  The examiner further 
diagnosed status post residual injury of the left ankle with 
decreased plantar, extension, supination and pronation of the 
ankle.

Service connection for right knee chondromalacia was granted 
at a 10 percent rating in an August 1996 rating decision.  
The veteran was advised of the decision and her appellate 
rights in a September 1996 letter.

An October 1996 VA psychiatric examination report indicates 
that the veteran's claims folder had been carefully reviewed.  
The examiner diagnosed situational adjustment reaction with 
depressed mood by history.  The examiner opined that although 
the veteran showed no evidence of major depression at the 
time of the examination, the adjustment to the polysurgery 
and foot problems was consistent with a reaction to chronic 
pain syndrome.  

In January 1997, the veteran submitted her notice of 
disagreement with the August 1996 initial evaluation of her 
right knee disability.  That same month, the RO issued a 
statement of the case and advised the veteran of the 
necessary requirements to perfect her appeal.  

During her May 1997 personal hearing the veteran testified 
that she was first treated for low back problems inservice in 
1983 and continued treatment during her service.  She was 
given medication for back pain, a corset and sent to back 
school.  She stated that she had flare-ups of sciatica 
several times during her service.  She testified that she was 
not given a thorough discharge examination because she was 
eight months pregnant at the time.  She testified that she 
was first treated for depression and nervousness in service 
and continued to be treated off and on.  The veteran had been 
sober since 1982 and still experienced unrelated depression.  
She believed she self-medicated her depression with alcohol.  
She had been told that she was depressed during service due 
to her pregnancy.  When she was first discharged from 
service, she sought private treatment for her depression in 
November or December 1989.  She was given Prozac for her 
depression in June 1990.  The veteran also believed that her 
service-connected left ankle, right knee and both feet 
disabilities affected her gait and therefore, aggravated her 
low back disability.  

VA treatment records, dated in February 1998, show that the 
veteran had recently injured her back and complained of pain 
as well as difficulty standing.  She was assessed with a 
herniated disc 

In a March 1998 VA memorandum, the Chief of Orthopaedic 
Surgery at the VAMC in St. Louis, Missouri, indicates that 
the veteran was receiving treatment for left ankle 
instability and that her gait required intermittent use of a 
moon boot, crutches and occasional reliance on a wheelchair.  
According to her treating physicians, her ankle instability, 
reconstructive surgery and resulting disability had affected 
her gait, and adjustments in her gait had likely exacerbated 
her chronic low back pain.  At that time her low back 
diagnosis was herniated disc at the lumbosacral level.

The June 1998 VA orthopedic examination report shows that the 
veteran's left ankle symptoms improved one year after her 
surgery.  She continued to have occasional episodes of ankle 
symptoms, but felt they were much better than they were prior 
to her surgery and that they did not occur frequently.  She 
was sensitive to rainy or cold weather, experiencing an 
aching pain and was able to walk on level surfaces without 
her left ankle giving way.  She resorted to an ankle brace 
occasionally; the last time was six months prior to the 
examination.  She used orthopedic shoes for additional 
support of her ankles and did not walk up or down stairs 
because it caused swelling and throbbing pain in her lateral 
left ankle.  The veteran had hyperesthesia over the dorsum of 
her left foot.  She had a slight left leg limp and normal 
alignment of the hind foot and Achilles tendon.  The examiner 
noted a 1-centimeter decrease in the veteran's left calf 
circumference.  Her left ankle was 1-centimeter larger in 
circumference than her right ankle.  Left ankle dorsiflexion 
was 5 degrees and plantar flexion 40 degrees.  Inversion of 
the left hindfoot was 10 degrees and regular inversion was 20 
degrees.  There was a negative anterior drawer sign.  The 
examiner diagnosed left ankle lateral ligament stabilization 
secondary to a chronic sprain and opined that her left ankle 
was stable at the time of the examination with some 
occurrence of symptoms compatible with the nature of her 
surgery.

During the June 1998 VA orthopedic examination, the examiner 
also noted that the veteran attributed her low back pain to 
frequent falls, left ankle injuries and her resulting left 
leg limp.  After reviewing the veteran's claims files, the 
examiner diagnosed lumbosacral DDD with Grade 1 
spondylolisthesis and L5-S1 herniated intravertebral disc.  
The examiner opined that the veteran's lumbosacral DDD with 
Grade 1 spondylolisthesis was a progressive condition and was 
not caused by her left ankle injury, but that it was as 
likely as not that her recurrent falls and left leg limping 
could well have aggravated this low back condition producing 
low back pain.  However, the examiner opined that her 
herniated intravertebral disc was not related to her left 
ankle disability, as the ankle had been stabilized in 1994.  

In a written statement of the veteran's representative, 
submitted in January 1999, the representative presented 
contentions with regard to the veteran's right knee rating.

During her July 1999 central office hearing before the 
undersigned Member, the veteran testified that she had been 
treated for depression since 1992 and had not experienced any 
psychiatric problems before.  She stated that she had been 
depressed in service but did not seek treatment because of 
the attached stigma.  Her physicians have told her that her 
depression is associated with her physical disabilities.  She 
further testified that she was treated for back complaints in 
service and that her physicians have told her that her 
current back condition is the same as her back condition in 
service and that it was secondary to her ankle condition.  
The veteran also testified with regard to the severity of her 
left ankle and right knee disabilities.  She believed that 
her left ankle disability had worsened in the last year.  She 
stated that her ankle gave out earlier that year and she fell 
and was currently in physical therapy three times a week.  
She testified that she currently works as a social worker 
with VA.

VA treatment records, dated in August and September 1999 show 
that the veteran was treated for right knee and left ankle 
discomfort and for individual psychotherapy.  An August 1999 
psychotherapy progress note indicates that the psychologist 
talked with the veteran about her difficulty dealing with 
limitations in mobility due to her ankle, back and knee 
disabilities resulting in depression.  

Analysis

New and Material Evidence - Lumbosacral Spine 

A rating action in March 1994 denied service connection for 
lumbosacral degenerative disc disease.  The veteran did not 
appeal this decision.  Therefore, the claims may not be 
reopened and allowed unless new and material evidence is 
presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.104(a).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  Thus, the Board must perform a three-
step analysis when a veteran seeks to reopen a claim based on 
new evidence.  Winters v. West, 12 Vet App 203 (1999).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet App 209 (1999) 
(stating that, after Hodge, new and material evidence may be 
presented to reopen a claim, even though the claim is 
ultimately not well grounded).    

First, the Board must first determine whether the evidence is 
new and material.  Winters.  According to VA regulation, 
"new and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
Evans, 9 Vet. App. at 283; but see Duran v. Brown, 7 Vet. 
App. 216, 220 (1994) ("Justus does not require the Secretary 
to consider the patently incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, immediately upon reopening the 
case, the Board must determine whether, based on all the 
evidence of record, the reopened claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Winters.  

Finally, if the claim is well grounded, the Board may proceed 
to evaluate the merits of the claim after ensuring that VA's 
duty to assist has been fulfilled. Id. 

The additional evidence received since the March 1994 rating 
decision includes VA orthopedic examination reports dated in 
January 1996 and June 1998, as well as an examination 
addendum dated in June 1996 and a March 1998 VA memorandum 
from the veteran's treating orthopedists.  These documents 
submit opinions with regard to the etiology of the veteran's 
low back disability.

Upon review of the aforementioned evidence, the Board 
concludes that evidence submitted since the March 1994 
decision is new and material within the meaning of VA 
regulations.  38 C.F.R. § 3.156(a).  This evidence, that had 
not previously been submitted to agency decisionmakers, bears 
directly and substantially upon the specific matters under 
consideration.  This evidence addresses the possibility that 
the veteran's service connected left ankle disability has 
either caused or aggravated the veteran's low back disorder.  
This newly submitted evidence is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Having found that new and material evidence has been 
submitted to reopen the claims, the Board must now determine 
whether the claim is well-grounded.  Secondary service 
connection claims must be well grounded.  38 U.S.C.A. § 
5107(a); Wallin v. West, 11 Vet. App. 509, 512 (1998); Locher 
v. Brown, 9 Vet. App. 535, 538 (1996); Jones v. Brown, 7 Vet. 
App. 134, 136-38 (1994).  A secondary service connection 
claim is well grounded only if there is medical evidence to 
connect the asserted secondary disorder to the service-
connected disability.  Velez v. West, 11 Vet. App. 148, 158 
(1998).

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  In addition, secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. 448.

Although the January 1996 VA examiner opined that the 
veteran's low back disability had a spontaneous onset and the 
June 1996 addendum found no causal connection, the June 1998 
VA examiner opined that the veteran's lumbosacral DDD had 
been aggravated by her left ankle disability.  Moreover, 
while the June 1998 examiner opined that her herniated 
intravertebral disc was not related to her left ankle 
disability, the March 1998 opinion of her treating VA 
examiners was that her herniated disc had been exacerbated by 
her left ankle disability.  The Board finds that this 
evidence is sufficient to place the evidence warranting 
denial of the claimed benefit in relative equipoise with the 
evidence supporting a grant of the claimed benefit.  Under 
these circumstances, the veteran is entitled to the benefit 
of the doubt.  38 U.S.C.A. § 5107(b).  It is therefore, the 
opinion of the Board that service connection on a secondary 
basis is in order. 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
3.310 (1999).

Service Connection for an Acquired Psychiatric Disorder

Before the Board may address the merits of the appellant's 
claim it must, first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [38 U.S.C.A. § 5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  If the claim is not 
well-grounded there is no duty to assist.  Struck v. Brown, 9 
Vet. App. 145 (1996).

Secondary service connection claims must be well grounded.  
38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. App. 509, 512 
(1998); Locher v. Brown, 9 Vet. App. 535, 538 (1996); Jones 
v. Brown, 7 Vet. App. 134, 136-38 (1994).  A secondary 
service connection claim is well grounded only if there is 
medical evidence to connect the asserted secondary disorder 
to the service-connected disability.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).

The Board finds that the veteran has submitted evidence of a 
plausible claim.  In this respect, the evidence shows that 
she has diagnoses of depression, dysthymia and situational 
adjustment reaction, as well as medical evidence of a nexus 
or causal relationship between her service-connected left 
ankle disability and her situational adjustment reaction and 
depression.  Caluza v. Brown, 7 Vet. App. 498 (1995).


Increased Rating for Residuals of Left Ankle Sprain

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran seeks entitlement to a disability rating greater 
than 20 percent for residuals of a left ankle sprain.  The 
left ankle disability is currently rated as 20 percent 
disabling under Code 5271, limited motion of the ankle.  A 20 
percent evaluation is assigned for marked limitation of 
motion of the ankle.  38 C.F.R. § 4.71a.  

Other potentially applicable diagnostic codes include Code 
5262 for malunion or nonunion of the tibia and fibula and 
Code 5270 for ankylosis of the ankle.  Neither of these codes 
is for application, as the medical evidence does not indicate 
ankylosis, fusion or malunion of the tibia or fibula.  The 
Board notes that the evidence of record does not support 
application of these codes.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).

Where a disability rating is based on limitation of motion, 
the Board must also consider any functional loss the veteran 
may have sustained by virtue of weakness or pain on motion; 
however where the maximum rating for loss of range of motion 
is awarded, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 
80 (1997).

A review of the evidence of record indicates that the veteran 
does wear a brace on her left ankle, has left ankle pain and 
limitation of motion.  However, there is no evidence of 
ankylosis or nonunion of her tibia and fibula.  As the 
veteran was already rated at the highest evaluation for 
limitation of motion, and the other above-mentioned codes are 
not for application, the Board finds that a higher rating is 
not warranted.

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran has indicated 
that she's receiving physical therapy three times a week for 
her left ankle disability.  However, she also testified that 
she's currently employed and there is no evidence that her 
left ankle disability necessitates frequent periods of 
hospitalization and there is no objective evidence that it 
results in marked interference with her employment.

Increased Rating for Right Knee Chondromalacia

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

A substantive appeal is timely if it is received within 1 
year of the date the veteran was notified of the denial of 
her claim, or within 60 days after the statement of the case 
was issued, whichever period is later.  38 U.S.C.A. § 
7105(d)(3); 38 U.S.C.A. § 20.302(b).  The 60-day period may 
be extended for a reasonable period on request for good cause 
shown.  38 U.S.C.A. § 7105(d)(3).  Regulations further 
specify that a request for such an extension must be in 
writing and must be made prior to expiration of the time 
limit for filing.  38 C.F.R. § 20.303.

In this case, the RO mailed the veteran notice of the action 
currently on appeal on September 20, 1996.  She timely 
submitted a notice of disagreement in January 1997.  The RO 
issued a statement of the case on January 17, 1997.  The 
notification letter attached to the statement of the case 
advised the veteran that she must submit a substantive appeal 
within 60 days of the statement of the case or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying her of the action appealed.  The RO 
received the representative's contentions with regard to this 
issue and construed to be a substantive appeal, on January 
11, 1999. 

Because the statement of the case was issued on January 17, 
1997, the veteran was required to submit her substantive 
appeal no later than September 20. 1997, within 1 year of the 
date she was notified of the decision.  The RO received the 
appeal over a year after the deadline.  The record does not 
contain any written request for an extension of time in which 
to submit the appeal.  Thus, it appears that the veteran's 
substantive appeal was not timely and that therefore the 
Board would not have jurisdiction over the appeal.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302.

In October 1999, the Board advised the veteran with regard to 
the timeliness of her substantive appeal and provided her an 
opportunity to present evidence or argument on the 
jurisdictional issue.  Marsh v. West, 11 Vet. App. 468, 471 
(1998).  She responded that same month that she did not have 
further argument to present or wished to request a hearing.  

Although the Board has considered the veteran's claim on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the Board's decision as she has been 
provided an opportunity to provide evidence with regard to 
the procedural issue.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 


ORDER

The claim for service connection for an acquired psychiatric 
disorder is well-grounded.

New and material evidence has been submitted or secured to 
reopen the veteran's claim of entitlement to service 
connection for lumbosacral degenerative disc disease with 
spondylolisthesis and L5-S1 herniated intravertebral disc 
claimed as secondary to the service-connected left ankle 
disability, and the claim is reopened and allowed.

An increased evaluation for residuals of a left ankle sprain, 
status post lateral ankle stabilization, is denied.

The veteran's claim for an increased rating for right knee 
chondromalacia is dismissed.


REMAND

As noted previously, the evidence of record tends to link the 
veteran's diagnosed depression situational adjustment 
reaction to her service-connected left ankle disability.  In 
this regard, the October 1996 VA psychiatric examiner 
reviewed the veteran's claims file, and while not finding a 
current diagnosis of major depression, did diagnose 
situational adjustment reaction with depressed mood and 
linked it to the adjustment to polysurgery for her service-
connected disabilities.  Moreover, a VA psychologist found 
that the veteran's depression was a result of how she dealt 
with her limitation of mobility due to her service-connected 
disabilities.  The Board finds that the veteran's claim is 
therefore, well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) and that VA has a duty to assist the veteran in 
this claim.  However, the medical evidence is unclear whether 
the veteran currently has a psychiatric diagnosis and other 
VA treatment records attribute her psychiatric disorder to 
intercurrent events or childhood issues.  In light of the 
foregoing, the Board finds that the veteran should undergo a 
VA psychiatric examination, to include an opinion as to 
whether the veteran's current psychiatric disorder, if any, 
is attributable to her service-connected disabilities.

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Perry Point, Maryland, dated 
from June 1998 to the present and not 
already of record.

2.  The RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA or private, 
who treated the veteran for a psychiatric 
disorder since May 1996.  After securing 
the necessary release, the RO should 
obtain these records.

3.  The veteran should also be provided a 
VA psychiatric examination to determine 
the nature and extent of any psychiatric 
disorder found to be present.  All 
indicated studies should be performed.  
The psychiatrist should be requested to 
review the material in the veteran's 
claims file and provide an opinion, with 
complete rationale, as to whether any 
psychiatric disability was caused or 
chronically worsened by the veteran's 
service-connected disabilities.  The 
claims files must be made available to 
the psychiatrist prior to the 
examination.  Prior to the examination, 
the RO must inform the veteran, in 
writing, of all consequences of her 
failure to report for the examination in 
order that she may make an informed 
decision regarding her participation in 
said examination.

3.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
service connection for an acquired 
psychiatric disorder.


If the benefit sought on appeal is not granted to the 
veteran's satisfaction a supplemental statement of the case 
containing adequate reasons and bases should be issued and 
the veteran and her representative provided an opportunity to 
respond.  Thereafter, the case should be returned to the 
Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals








